Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendments
	The amendments to the Specification and Claims filed December 16, 2020 are acknowledged and have been entered.

Election/Restrictions
Applicant’s election without traverse of Claims 44-56 in the reply filed on December 16, 2020 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.


Claims 46-48 are indefinite in the recitation of "medium".  It is unclear what type of medium is encompassed.  It is suggested Applicants clarify the type of "medium" by stating --liquid medium-- as stated in Claim 44.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 44, 45, 49-51, 53, and 56 are rejected under pre-AIA  35 U.S.C. 102(e) as being clearly anticipated by Adams, Jr. et al. (U.S. 9,648,814).
The applied reference has a common Assignee and four Inventors with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this 

Adams, Jr. et al. teach a method for preparation of corn embryos suitable for tissue culture and/or genetic transformation comprising (a) directing a first stream of liquid medium onto a corn kernel to extract endosperm from the kernel; (Col. 5, line 66 to Col. 6, line 2) and (b) directing a second stream of liquid medium onto the kernel to extract an embryo from the kernel (Col. 2, lines 21-29 and Col. 7, lines 2-7) wherein the liquid medium consists essentially of water (Col. 5, lines 43-65, Col. 7, lines 7-9, and Example 7, Col. 15, lines 15-35) wherein the kernel is comprised on an ear of corn (Col. 2, lines 29-36) comprising moving the ear of corn relative to the first and second stream to remove the endosperm and embryo from the kernel in succession (Col. 2, line 66, Fig. 2 (B) and Col. 7, lines 21-23) wherein the first and/or second stream comprises a width less than the width of the corn kernel (Example 10, Col. 18, lines 59-63) and the first and/or second stream is produced at a pressure from about 30 PSI to about 75 PSI (60 PSI, Example 9, Col. 16, lines 40-51 and 30 PSI, Example 10, Col. 19, line 8) and wherein the first and/or second stream contacts each kernel in a row of kernels found on an ear with substantially the same force (Col. 5, lines 43-65 and Example 10, Col. 19, lines 24-32).  (Also see entire patent).






Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 44, 45-48, 52, 54, and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Adams, Jr. et al. (U.S. 9,648,814).
The applied reference has a common Assignee and four Inventors with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq.


Claims 44, 45-48, 52, 54, and 55,
Adams, Jr. et al. teach a method for preparation of corn embryos suitable for tissue culture and/or genetic transformation comprising (a) directing a first stream of liquid medium onto a corn kernel to extract endosperm from the kernel; (Col. 5, line 66 to Col. 6, line 2) and (b) 

Claims 45 and 46,
Adams Jr., et al. does not teach the liquid medium consists essentially of an osmotic agent with an osmolality of about 0 mOsm/kg to about 600 mOsm/kg.
Adams Jr., et al. teach a fluid flow liquid medium containing any suitable medium (at least Col. 7, lines 7-9 and Example 10, Col. 10, lines 39 and 40).
It would have been obvious to one having ordinary skill in the art at the time of invention to utilize a fluid flow liquid medium containing any suitable medium (which could include an osmotic agent such as mannitol, sorbitol, glucose, and sucrose in a specific osmolality of about 0 mOsm/kg to about 600 mOsm/kg) as taught by Adams Jr., et al. as experimentally routine in order to utilize and the desired fluid flow medium and optimize the amount of osmotic agent chosen.


Claims 47 and 48,
Adams Jr., et al. do not teach the liquid medium consists essentially of water and mannitol and/or sucrose in a concentration from about 0.05 M to about 0.5 M.
Adams Jr., et al. teach a fluid flow liquid medium containing any suitable medium (at least Col. 7, lines 7-9 and Example 10, Col. 10, lines 39 and 40).


It would have been obvious to one having ordinary skill in the art at the time of invention to utilize a fluid flow liquid medium containing any suitable medium (which could include an osmotic agent such as mannitol and sucrose in a specific osmolality of about 0.05 M to about 0.5 M) as taught by Adams Jr., et al. as experimentally routine in order to utilize the desired fluid flow medium and optimize the amount of mannitol and/or sucrose chosen.


Claim 52,
Adams Jr., et al. do not teach the first and/or second stream comprises a height of about 1".
Adams Jr., et al. teach a first and/or second stream comprising a width (of about .003", .0762 millimeter) between about 0.5 to about 1 millimeter (Example 10, Col. 18, lines 59-63 and Col. 19, line 24).
It would have been obvious to one having ordinary skill in the art at the time of invention to utilize a fluid flow stream height of about 1" as taught by Adams Jr., et al. as experimentally routine in order to optimize the desired fluid flow stream height to sufficiently dislodge/extract the embryo(s) from the corn kernel(s).






Claims 54 and 55,
Adams Jr., et al. do not teach the first and/or second stream is directed from a nozzle that produces a laminar fluid flow stable at a distance of at least 2.5" from the nozzle and positioned about 1 3/4" - 2" from the tip of the nozzle.
Adams Jr., et al. teach the first and/or second stream directed from a nozzle that produces a laminar fluid flow at a distance of about 20 to about 25 millimeters from the nozzle aperature (Example 10, Col. 19, lines 24-29).
It would have been obvious to one having ordinary skill in the art at the time of invention to utilize a first and/or second stream directed from a nozzle(s) that produce(s) a laminar fluid flow at a distance of about 20 to about 25 millimeters from the nozzle's or nozzles' aperature to the corn kernel(s) and the distance can be adjusted as taught by Adams Jr., et al. as experimentally routine in order to optimize the desired fluid flow stream distance from the nozzle(s) and/or nozzle tip(s) to the corn kernel(s) to sufficiently dislodge/extract the embryo from the corn kernel(s) and for the embryo(s) to remain undamaged and viable.



Future Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT L BELL whose telephone number is (571)272-0973.  The examiner can normally be reached on M- Th, 6 - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
K. L. Bell
								/KENT L BELL/
Primary Examiner, Art Unit 1661